UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

SONIA DOTSON,

                              Plaintiff,

               v.                                                   5:11-CV-620 (BKS/ATB)

CITY OF SYRACUSE, et al.,

                        Defendants.
______________________________________________

Appearances:

A.J. Bosman
Bosman Law Firm, L.L.C.
3000 McConnellsville Road
Blossvale, New York 13308
For the Plaintiff

Lindsey H. Hazelton
John T. McCann
Emily A. Middlebrook
Hancock, Estabrook Law Firm
100 Madison Street, Suite 1500
Syracuse, NY 13202
For the Defendants


Hon. Brenda K. Sannes, United States District Court Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Sonia Dotson alleges that she was discriminated against on the basis of her

gender in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., 42

U.S.C. § 1983, the Fourteenth Amendment to the United States Constitution, and New York




                                                1
State Human Rights Law.1 (See Dkt. No. 39). Plaintiff asserts that Defendants suspended her

employment at the Syracuse Police Department (“SPD”) for five days in November 2008, and

that this disciplinary action was motivated by gender bias. Trial on this discrimination claim is

scheduled to begin on December 9, 2019. (Dkt. No. 133).

         Currently before the Court are the parties’ motions in limine, which seek rulings on

various issues before trial. (Dkt. Nos. 145, 146). The parties have filed responses (Dkt. Nos.

149, 150), and the Court heard argument on November 25, 2019. After careful consideration,

the motions are granted in part and denied in part.

II.      BACKGROUND

         Plaintiff commenced this action on May 20, 2010, alleging a host of discrimination and

retaliation claims against the SPD and related individual defendants. (Dkt. No. 1). On

September 29, 2015, the Court (Mordue, S.J.) issued a Memorandum-Decision and Order

granting Defendants’ motion for summary judgment on all of Plaintiff’s claims. (Dkt. No. 99).

After Plaintiff appealed, the Second Circuit affirmed the Court’s judgment in part, but also

vacated another part and remanded for further proceedings. See Dotson v. City of Syracuse, 688

F. App’x 69 (2d Cir. 2017). Specifically, the Second Circuit found that, for Plaintiff’s

discrimination claim that she was disciplined in 2008 because of her gender, “the district court

failed to consider Dotson’s evidence as a whole when evaluating pretext, thus necessitating

vacatur and remand for further consideration.” Id. at 72.

         Upon further consideration, the Court (Mordue, S.J.) again granted summary judgment,

(Dkt. No. 122), and after Plaintiff appealed, the Second Circuit reversed and remanded for trial.

In short, the Second Circuit concluded that “Defendants’ sexist comments and behavior, when


1
 At the final pretrial conference, the Court dismissed Plaintiff’s claim pursuant to the New York State Constitution
(Count 9 of the Second Amended Complaint), based upon the stipulation of the parties.

                                                         2
viewed alongside Dotson’s other evidence of discrimination, create a triable issue of fact as to

whether Dotson’s suspension was motivated in part by sex discrimination.” Dotson v. City of

Syracuse, 763 F. App’x 39, 45 (2d Cir. 2019). On April 4, 2019, the case was reassigned to the

undersigned. (Dkt. No. 130).

III.    DISCUSSION

        Defendants seek to preclude the following: 1) evidence on claims dismissed at summary

judgment; 2) lay opinion testimony as to the SPD’s alleged custom or policy of discrimination;

3) “me too” evidence from other employees unless they are similarly situated; 4) evidence in

support of punitive damages; 5) evidence of unrelated damages and harm to Plaintiff; 6)

evidence as to discrimination based on race or national origin; 7) evidence of Plaintiff’s prior

verdicts; and 8) claims for lost wages or anything beyond garden variety compensatory damages.

(Dkt. No. 145). On the other hand, Plaintiff seeks to preclude: 1) argument that an Arbitrator’s

decision that awarded Plaintiff back pay for her suspension negates her claim in this case; 2)

evidence of an “unlawfully obtained” telephone conversation between Plaintiff and her husband;

3) evidence as to the amount of the jury verdicts in Plaintiff’s 2004 lawsuit against the SPD; and

4) evidence as to Plaintiff’s disciplinary and litigation history. (Dkt. No. 146). Plaintiff also

seeks: 5) a jury instruction that she is not at fault for the delay in bringing this case to trial; 6)

permission to offer evidence as to the SPD’s custom or policy of retaliating against employees

who complain of discrimination; and 7) collateral estoppel effect for a 2004 federal court

decision involving the SPD. (Id.). At the final pretrial conference, Defendants also made an oral

motion to bifurcate the trial for the issues of liability and damages; Plaintiff opposes the request.

        The Court will address each request in turn.




                                                    3
       A.      Defendants’ Motions in Limine

               1) Dismissed Claims

       Defendants seek to preclude evidence on claims dismissed at summary judgment. (Dkt.

No. 145, p. 3) (Motion in Limine No. 1). Defendants contend that the Court should limit

Plaintiff from expanding the scope of the trial beyond her single surviving claim—gender

discrimination related to the 2008 suspension. (Id.). Specifically, Defendants seek to preclude

evidence of dismissed claims “relating to national origin discrimination, pay inequities,

retaliation, disparate assignments, promotional opportunities and benefits, pornography in the

workplace, criminal prosecutions, EEO investigations and issues related to a hostile work

environment.” (Id.). Defendants note that Judge Mordue granted their motion to strike from the

complaint allegations concerning pornography. See Dotson v. City of Syracuse, No. 11-CV-620,

2014 WL 526626 (N.D.N.Y. Feb. 7, 2014). Plaintiff indicates that she has “no intention of re-

litigating her hostile work environment claims.” (Dkt. No. 160, p. 4, n.1). But Plaintiff argues

that she “should not be precluded from offering background or contextual evidence so as to fully

inform the jury on the discriminatory action at issue.” (Id., p. 3).

       As discussed above, the issue for trial is whether Plaintiff was subject to gender

discrimination based on her 2008 suspension. Nonetheless, background evidence regarding

gender discrimination by Defendants may be relevant to Plaintiff’s claim. See Chin v. Port Auth.

of New York & New Jersey, 685 F.3d 135, 150 (2d Cir. 2012) (“Evidence of an employer’s

general practice of discrimination may be highly relevant to an individual disparate treatment or

to a disparate impact claim.”); see also Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

89 (2d Cir. 2015) (finding that relevant background evidence may “provide a contextual basis

for inferring discrimination”).



                                                  4
         For example, Plaintiff seeks to introduce testimony that male SPD employees watched

pornography in the workplace without discipline, in order to show disparate treatment and “a

culture of discrimination against females.” (Dkt. No. 160, p. 4, n.1). The relevance of this sort

of evidence depends on the degree of overlap with Plaintiff’s claim, such as the same time

period, the same Defendants, etc. Assuming there is a close connection, the background

evidence may tend to show that Defendants acted with a discriminatory intent. For this reason,

the Court has asked Plaintiff for a detailed proffer as to any particular background evidence.2

         Accordingly, Defendants’ Motion in Limine No. 1 is granted to the extent that Plaintiff is

limited to presenting evidence relevant to her sole surviving claim for gender discrimination.

The Court, however, reserves decision on the admissibility of any background evidence, until

Plaintiff’s proffer and Defendants’ response. See Morales v. New York State Dep’t of Labor,

530 F. App’x 13, 15 (2d Cir. 2013) (affirming the district court’s exclusion of evidence related

to a claim that “had already been dismissed at summary judgment”).

                  2) Lay Opinion Testimony

         Defendants seek to “preclude Plaintiff from presenting lay opinion testimony

regarding the alleged policy and custom of the SPD in employment matters and from providing

hearsay evidence or assertions otherwise unsupported by personal knowledge.” (Dkt. No. 145,

p. 4) (Motion in Limine No. 2). Specifically, Defendants anticipate that Plaintiff will attempt to

offer evidence in the form of: (1) lay opinion regarding the custom, practice or habit of the




2
  Although Plaintiff’s allegations regarding pornography were stricken from the Second Amended Complaint in an
earlier decision in this case, the Court may modify that ruling to permit such evidence, to the extent that it is not
offered in support of a separate claim, but only as background evidence or evidence of disparate treatment. See In
re United States, 733 F.2d 10, 13 (2d Cir. 1984) (“It is well established that . . . rulings made pre-trial by a district
judge are subject to modification by the district judge at any time prior to final judgment, and may be modified to
the same extent if the case is reassigned to another judge.”).

                                                            5
Police Department; or (2) hearsay and/or conjecture regarding purported facts that are based on

the witnesses’ opinion of what is ‘common knowledge’ within the City of Syracuse Police

Department.” (Id.). In response, Plaintiff asserts that she “has no intention of proffering

witnesses who will opine on the ultimate legal issues in this case,” and that “[e]ach witness is

expected to testify as to their own observations and experiences.” (Dkt. No. 160, pp. 4–5).

Accordingly, Defendants’ Motion in Limine No. 2 is denied as moot.

                3) “Me Too” Evidence

        Defendants seek to preclude Plaintiff from offering “‘me too’ evidence regarding

or by other City employees who allege they have been discriminated against unless such

individuals and their claims are similarly situated to Plaintiff’s.” (Dkt. No. 145, p. 5) (Motion in

Limine No. 3). Defendants’ concern is that “testimony from Plaintiff’s other ‘me too’ witnesses

regarding their own subjective belief that they too were discriminated against is not probative, and is

certainly likely to create jury confusion, waste time, and create the potential for unfair prejudice.”

(Id., p. 7). In opposition, Plaintiff argues that “[e]vidence of other female officers who were

subjected to disparate treatment is directly relevant to the Defendants’ motive, opportunity,

intent, preparation, plan, knowledge, identity, and/or absence of mistake or accident in this

action.” (Dkt. No. 160, p. 5). Plaintiff adds that “any prejudice can be cured with a limiting

instruction.” (Id., p. 9).

        In general, a plaintiff alleging gender discrimination may sustain her burden through

introduction of direct evidence, such as statements by the employer referencing gender, or

“through proof of circumstances from which an inference of discrimination may be drawn.”

Haskell v. Kaman Corp., 743 F.2d 113, 119 (2d Cir. 1984). Thus, a plaintiff may introduce

evidence of disparate treatment, i.e. that employees of a different gender were treated more



                                                    6
favorably, or that employees of the same gender were also subject to discrimination. Id. The

latter is sometimes called “me too” evidence.

       The Supreme Court has recognized that the relevance of “me too” evidence “is fact based

and depends on many factors, including how closely related the evidence is to the plaintiff’s

circumstances and theory of the case.” Sprint/United Mgt. Co. v. Mendelsohn, 552 U.S. 379,

388 (2008). Elaborating further, courts have identified a number of factors should be considered

when determining the admissibility of “me too” evidence:

       1) Whether the evidence is logically or reasonably tied to the decision
          made with respect to the plaintiff;

       2) Whether the same ‘bad actors’ were involved in the ‘other’ conduct
          and in the challenged conduct;

       3) Whether the other acts and the challenged conduct were in close
          temporal and geographic proximity;

       4) Whether decision makers within the organization knew of the
          decisions of others;

       5) Whether the other affected employees and the plaintiff were similarly
          situated; and

       6) The nature of the employees’ allegations.

Schneider v. Regency Heights of Windham, LLC, No. 14 Civ. 217, 2016 WL 7256675, at *12 (D.

Conn. Dec. 15, 2016) (citation omitted). Moreover, courts retain discretion to exclude “me too”

evidence pursuant to Rule 403, which also requires “a fact-intensive, context-specific inquiry.”

Sprint/United Mgt. Co., 552 U.S. at 388.

       Plaintiff indicates that “[t]he evidence at trial will show that female officers of the

Syracuse Police Department (SPD) encountered similar forms of discrimination and the same

actors (the individual Defendants) were involved.” (Dkt. No. 160, p. 5). Plaintiff identifies

several examples of alleged discrimination against other women who worked at the SPD. (Id.).

                                                 7
However, the Court lacks sufficient information to make a ruling as to this evidence. Thus,

Plaintiff must make a detailed proffer as to any particular “me too” evidence, taking into account

the factors identified above. Until such time, the Court reserves decision.

                 4) Punitive Damages

        Defendants seek to preclude Plaintiff from offering testimony or evidence in support of

punitive damages. (Dkt. No. 145, p. 8) (Motion in Limine No. 4). Defendants submit that

“merely recommending an employee for discipline falls well short of the minimum threshold for

outrageousness that would allow a reasonable juror to award punitive damages.” (Id.). Plaintiff’s

Second Amended Complaint requests punitive damages on the basis that Defendants’ actions “were

done in a deliberate, callous, malicious, wanton and oppressive manner intended to injury Plaintiff.”

(Dkt. No. 39, ¶ 97).3 Whether Plaintiff’s proof will permit such a finding remains to be seen, and

thus the issue of whether Plaintiff is entitled to punitive damages is premature at this point. See

Picciano v. McLoughlin, 723 F. Supp. 2d 491, 506 (N.D.N.Y. 2010) (“Generally, the issue of

whether to award punitive damages is an issue for the jury to decide based on an evaluation of

the plaintiff’s proof of ‘sufficiently serious misconduct.’”) (citations omitted). Accordingly,

Defendants’ Motion in Limine No. 4 is denied.

                 5) Unrelated Damages & Harm

        Defendants seek to limit Plaintiff from “testifying to damages or emotional harm that are

not directly related to her 2008 suspension.” (Dkt. No. 145, p. 8) (Motion in Limine No. 5). In

response, Plaintiff claims that her “emotional state had already been adversely impacted by prior

discriminatory and retaliatory conduct of the SPD,” and that the 2008 suspension “exacerbated

and escalated pre-existing or previous emotional harm and injury.” (Dkt. No 160, p. 10).


3
 Plaintiff recognizes that punitive damages are only available against the individual defendants under 42 U.S.C. §
1983. (Dkt. No. 160, p. 9).

                                                         8
Plaintiff suggests that “[i]f Defendants want to limit Plaintiff’s evidence in this regard, then they

should be precluded from cross-examining her or any of her witnesses regarding any harms

associated with any other discriminatory or retaliatory actions Plaintiff has experienced in the

course of her employment at SPD.” (Id.).

       It bears repeating that Plaintiff’s only claim for trial is gender discrimination based on the

2008 suspension, and her claim for damages must necessarily focus on that adverse action.

Nonetheless, both parties have indicated that Plaintiff’s prior experiences are relevant to

evaluating her damages in this case. The admissibility of such evidence will depend on the

context at trial. Therefore, the Court reserves decision on Defendants’ Motion in Limine No. 5.

               6) Other Forms of Discrimination

       Defendants seek to preclude Plaintiff from offering testimony or evidence regarding

forms of discrimination other than her remaining gender discrimination claim. (Dkt. No. 145, p.

8) (Motion in Limine No. 6). In response, Plaintiff states that she “has no intention of advancing

a claim of race or national origin discrimination.” (Dkt. No. 160, p. 10). Accordingly,

Defendants’ Motion in Limine No. 6 is denied as moot.

               7) Prior Verdicts

       Defendants seek to preclude Plaintiff from presenting her prior verdicts against

Defendants and any other verdicts against Defendants. (Dkt. No. 145, p. 9) (Defendants’ Motion

in Limine No. 7). In response, Plaintiff states that she “does not intend to introduce her prior

verdicts against SPD unless Defendants open the door.” (Dkt. No. 160, p. 11). Plaintiff adds

that she does seek to use the verdict in a case brought by another plaintiff against the SPD, Lee v.

City of Syracuse, et al., 5:03-CV-1329 and 5:06-CV-949. The Court will address that case in a




                                                  9
separate section below. Accordingly, Defendants’ Motion in Limine No. 7, regarding Plaintiff’s

prior verdicts, is denied as moot.

               8) Limits on Damages

       Defendants argue that Plaintiff should be precluded “from seeking anything other than

garden variety compensatory damages.” (Dkt. No. 145, p. 10) (Motion in Limine No. 8). In

response, Plaintiff claims that her damages are more serious than “garden variety,” and include

emotional distress documented by a treating medical provider. (Dkt. No. 160, p. 11). For

garden-variety emotional distress claims, “the evidence of mental suffering is generally limited

to the testimony of the plaintiff,” without support from “medical corroboration.” Olsen v.

County of Nassau, 615 F. Supp. 2d 35, 46 (E.D.N.Y. 2009) (citations omitted). More significant

emotional distress claims typically involve “medical testimony and evidence,” and testimony

from corroborating witnesses. Id. At the final pretrial conference, Plaintiff proffered the

evidence she seeks to introduce, without objection from the Defendants. Accordingly,

Defendants’ Motion in Limine No. 8 is denied as moot.

       B.      Plaintiff’s Motion in Limine

               1) Arbitration Decision

       Plaintiff argues that Defendants should be precluded “from arguing or suggesting to the

jury that the arbitrator’s backpay award negates Defendants’ liability for the violation of

Plaintiff’s statutory and constitutional rights.” (Dkt. No. 146-16, p. 5). In opposition,

Defendants indicate that they seek to use the backpay award to show that: 1) Plaintiff did not

suffer an adverse action for purpose of her discrimination claim; and 2) she did not suffer any

economic loss for purposes of damages. (Dkt. No. 149, p. 2).




                                                 10
         On this issue, the Court previously denied Defendants’ request to file an additional

motion for summary judgment, finding that “Defendants have not cited governing law

supporting their position that the ultimate award of backpay in this case precludes, as a matter of

law, a finding that Plaintiff suffered an adverse employment action when she was suspended

without pay for one week.” (Dkt. No. 136) (citing cases); (see also Dkt. No. 140). That ruling,

however, does not preclude Defendants from pursuing the same argument at trial. In other

words, while the Court could not decide the issue as a matter of law, a jury could find that

Plaintiff’s five-day suspension did not rise to the level of an adverse action because she later

received backpay.

         Plaintiff argues that a suspension without pay constitutes an adverse employment action

even if the employee is later reimbursed, citing Burlington Northern & Santa Fe Railway Co. v.

White, 548 U.S. 53, 71–72 (2006) and Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208,

223 (2d Cir. 2001). But those cases recognized that it was a question for the jury to decide. See

Burlington, 548 U.S. at 73 (“Thus, the jury’s conclusion that the 37–day suspension without pay

was materially adverse was a reasonable one.”); Lovejoy-Wilson, 263 F.3d at 224 (2d Cir. 2001)

(finding that, where the plaintiff was suspended for one week but later reimbursed, the evidence

“would be sufficient to support a jury’s finding that she suffered an adverse employment

action”). Accordingly, Plaintiff’s request to preclude argument about the Arbitrator’s backpay

award is denied.4

                  2) Telephone Conversation

         Plaintiff argues that Defendants should be precluded “from using the unlawfully obtained

recorded telephone conversation between Plaintiff and her husband or any of its contents.” (Dkt.


4
 The parties are encouraged to stipulate to the Arbitrator’s determination and any relevant facts from the
Arbitration decision.

                                                         11
No. 146-16, p. 7). In response, Defendants state that they are not planning to introduce the

telephone conversation. (Dkt. No. 149, p. 3). Therefore, Plaintiff’s request to preclude evidence

of the telephone conversation is denied as moot.

                   3) Plaintiff’s 2004 Lawsuit

        Plaintiff argues that Defendants should be precluded “from mentioning or offering any

evidence of the amount of the juries’ awards in Plaintiff’s 2004 lawsuit.” (Dkt. No. 146-16, p.

15). Defendants initially took the position that “both the fact and amount of the jury verdict in

Dotson I should be precluded, as should all references to that matter.” (Dkt. No. 149, p. 4).

However, the parties have since agreed that Plaintiff’s prior experience is relevant to evaluating

her damages in this case. The admissibility of such evidence will depend on the context at trial.

Therefore, the Court reserves decision on Plaintiff’s request.

                   4) Disciplinary & Litigation History

        Plaintiff argues that Defendants should be precluded “from using Plaintiff’s disciplinary

and litigation history as irrelevant and unduly prejudicial.” (Dkt. No. 146-16, p. 16).

Defendants do not oppose this request, “with the understanding that Plaintiff Dotson will not

introduce evidence concerning her termination or other disciplinary actions related to

proceedings in regard to such claims.” (Dkt. No. 149, p. 4). Defendants reserve the right to

“challenge any claims by Plaintiff that her mental anguish relates solely to the 2008 suspension

and damages sought therewith.” (Id.). The Court has reserved decision as to the admissibility of

evidence regarding Plaintiff’s pre-existing or previous emotional harm, as discussed above.

Therefore, Plaintiff’s request is denied as moot, and the Court will rule on any further issue that

arises at trial.




                                                 12
                5) Jury Instruction About Delay

        Plaintiff argues that the Court “should instruct the jury of the filing dates of Plaintiff’s

EEOC Complaint and instant lawsuit and affirmatively charge them at that she is not at fault for

the delay in bringing this matter to trial.” (Dkt. No. 146-16, p. 4). In response, Defendants offer

to stipulate to the above filing dates but do not think any affirmative instruction is necessary.

(Dkt. No. 149, p. 2). The parties were previously ordered to file a joint pre-trial stipulation, but

Defendants state that Plaintiff failed to respond to their email inquiry regarding the pre-trial

stipulation. (See Dkt. Nos. 133, 152). Plaintiff is directed to comply with the Trial Order by

coordinating with Defendants to file a Joint Pretrial Stipulation on or before December 2, 2019.

The parties may stipulate to the dates of the EEOC filing and the date of the federal complaint.

The Court will instruct the jury that the delay in bringing this action to trial is not the fault of

either party and that the jury is not to consider the delay in their deliberations. Plaintiff’s request

is thus granted to that extent.

                6) Lee Decision

        Plaintiff argues that Defendants “should be precluded, on the basis of collateral estoppel,

from challenging the existence of an unlawful custom or policy of retaliating against employees

who complain of discrimination.” (Dkt. No. 146-16, p. 10). On this issue, Plaintiff seeks to

offer evidence regarding another federal court action, Lee v. City of Syracuse, et al., 5:03-CV-

1329 and 5:06-CV-949. The plaintiff, a police officer with the SPD, commenced related cases

against the SPD and other defendants, alleging among other things that they retaliated against

her because of complaints she made of gender discrimination. See generally Dkt. No. 137 in

5:03-CV-1329. The two cases were consolidated and went to trial in 2010; a jury found that the




                                                  13
plaintiff was subject to retaliation, and further, that she was retaliated against “as a result of a

custom or policy of retaliation” by the SPD. (Dkt. No. 146-1, p. 7).

         But here, the Defendants assert that the finding in Lee as to an SPD custom or policy is

irrelevant to Plaintiff’s claim. (Dkt. No. 149, pp. 3–4). The Court finds that the Lee verdict is

not admissible for several reasons. First, while the Lee verdict involved retaliation by SPD,

Plaintiff’s claim is limited to gender discrimination. Proof of actual discrimination is not

necessary for a retaliation claim. The Lee verdict thus did not involve a jury finding that gender

discrimination occurred at the SPD, but rather that the plaintiff was subject to retaliation for

complaining about gender discrimination. In other words, Plaintiff cannot claim that her alleged

discrimination is part of a proven custom or policy of such conduct.5 Second, the Lee action

involved related cases commenced in 2003 and 2006, with the alleged retaliation taking place

before 2008—when Plaintiff was suspended in this case. Third, the Lee verdict did not implicate

any of the same individual Defendants; indeed, the jury found that Defendant Heenan did not

retaliate against the plaintiff. (Dkt. No. 146-1, pp. 3–5).

         Plaintiff attempts to link her case with Lee, arguing that a policy of retaliation against

those who report discrimination encourages discrimination, and that the proof at trial

encompassed the time period relevant here. At the final pretrial conference, Plaintiff also argued

that the Lee verdict is relevant because Defendant Miguel testified at his deposition in this case

that he disagreed with the verdict and that the SPD did not do anything in response to it.

Plaintiff suggests that this testimony shows a certain reckless disregard for her rights and thus

bears on his intent to discriminate. But the Court finds that the connection between the Lee



5
 Plaintiff’s municipal liability claim regarding an alleged custom or policy was dismissed earlier in the case. (See
Dkt. No. 36, p. 25).


                                                         14
verdict and this case is speculative and tenuous at best.6 And none of the cases cited by Plaintiff

support the admissibility of this evidence.

            The Court finds that any probative value of the Lee verdict is minimal and substantially

outweighed by Rule 403 concerns. Notably, a jury might conflate and confuse the two actions,

necessitating time to explain, among other things, the differences between discrimination and

retaliation and the facts proven in Lee versus what is alleged here. Further, the inflammatory

impact of the Lee verdict would pose a risk of unfair prejudice—introducing a very serious

finding against the SPD and potentially “arous[ing] the jury’s passions to a point where they

would act irrationally in reaching a verdict.” United States v. Monsalvatge, 850 F.3d 483, 495

(2d Cir. 2017) (citation omitted). For these reasons, Plaintiff’s request is denied, and the Lee

verdict shall not be admitted at trial.7

                    7) Evidence as to Custom/Policy

           Similarly, Plaintiff seeks permission to offer “background evidence” as to the SPD’s

alleged custom or policy of retaliating against employees who complain of discrimination. (Dkt.

No. 146-16, p. 8). In opposition, Defendants “object generally to Plaintiff’s suggestion that

evidence of a ‘custom or policy’ of anything is relevant to this case.” (Dkt. No. 149, p. 3).

Defendants further assert that “[t]his is not a retaliation case and evidence of protective activity

is neither needed nor relevant.” (Id.).

           The Court will deny Plaintiff’s request, for the reasons cited above regarding the Lee

decision. Simply put, Plaintiff’s proffered evidence of a policy or custom involving retaliation

against employees who complain of discrimination bears little or no relevance to whether in fact


6
 To the extent Plaintiff is concerned that the Lee verdict is necessary to show why she did not complain about
gender discrimination, Defendants have indicated that they have no intention to raise this argument.
7
    It follows that the Court need not decide whether the Lee verdict would be entitled to estoppel effect.

                                                            15
Plaintiff was subjected to gender discrimination when she was suspended for five days in 2008,

and any probative value is substantially outweighed by Rule 403 concerns.

       C.         Request to Bifurcate Trial

       Lastly, Defendants made an oral request at the final pretrial conference to bifurcate the

trial into separate phases for liability and damages. Pursuant to Rule 42, the Court “may order a

separate trial of one or more separate issues . . . [f]or convenience, to avoid prejudice, or to

expedite and economize.” Fed. R. Civ. P. 42(b). Here, the Court finds that Defendants’ request

is untimely; the upcoming December trial date has been set since May 15, 2019. (Dkt. No. 133).

Moreover, bifurcating trial at this late juncture would cause prejudice to Plaintiff and potentially

delay resolution of this already-drawn out case. Accordingly, Defendants’ request to bifurcate

trial is denied. See Katsaros v. Cody, 744 F.2d 270, 278 (2d Cir. 1984) (“The decision to

bifurcate a trial into liability and damages phases likewise is ‘firmly within the discretion of the

trial court under Fed. R. Civ. P. 42(b).’”) (citing In re Master Key Antitrust Litig., 528 F.2d 5, 14

(2d Cir. 1975)); see also Llerando-Phipps v. City of New York, 390 F. Supp. 2d 372, 380

(S.D.N.Y. 2005) (“Where evidence on liability and damages is intertwined, bifurcation is not

appropriate.”).

IV.    CONCLUSION

       For these reasons, it is

       ORDERED that Defendants’ Motion in Limine (Dkt. No. 145) is GRANTED in part and

DENIED in part as set forth above; and it is further

       ORDERED that Plaintiff’s Motion in Limine (Dkt. No. 146) is GRANTED in part and

DENIED in part as set forth above; and it is further

       ORDERED that Defendants’ oral motion to bifurcate trial is DENIED; and it is further



                                                 16
       ORDERED that Plaintiff is directed to comply with the Trial Order by coordinating with

Defendants to file a Joint Pretrial Stipulation on or before December 2, 2019; and it is further

       ORDERED that Plaintiff is directed to submit a letter brief with a detailed proffer as to

any background evidence or “me too” evidence on or before December 2, 2019, and the

Defendants may respond by December 6, 2019; and it is further

       ORDERED that the Clerk of the Court provide a copy of this Memorandum-Decision

and Order to the parties.

       IT IS SO ORDERED.

       November 27, 2019
       Syracuse, New York




                                                17
